Title: From Thomas Jefferson to Daniel Carroll Brent, 17 January 1807
From: Jefferson, Thomas
To: Brent, Daniel Carroll


                        
                            Dr. Sir
                            
                            Washington Jan. 17. 07.
                        
                        There is under your custody a prisoner of the name of Philip Williams, under a conviction of forging bank
                            notes. he has been for some time in jail undergoing the term of confinement to which he was sentenced. I have recieved on
                            his behalf petitions for a pardon which are entitled to respect. but before I come to a decision on the subject, I am
                            anxious to recieve the opinions of the judges who sat on his trial. not knowing what judges were present, I ask the favor
                            of you to communicate the inclosed papers to them, as you must know which of them sat on the trial, and to request of them
                            to favor me with their opinions how far the circumstances developed at the trial would render Williams a proper object of
                            pardon. Accept my salutations & assurances of great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    